Title: Nicolas G. Dufief to Thomas Jefferson, 4 January 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            Monsieur, A Philade ce 4 Janvier. 1813
            J’ai eu l’honneur de vous envoyer par la malle d’hier un Tite Live, édition rare & recherchée des Elzévirs—Si ce petit bijou ne vous plaisait pas autant qu’une autre édition, renvoyez-le moi & je ferai ensorte de vous procurer un exemplaire de celle que vous désirez ou de tout autre qui remplirait entièrement vos vues. Je vous envoye par le Courrier de demain deux volumes de Tacite, édition de Deux-Ponts qui passe pour une des plus correctes—Les 2 autres Vol. vous seront expédiés au commencement de La semaine prochaine, afin d’obéir à vos instructions de ne point Surcharger la malle
            Les livres de Mathématiques sont, en effet, plus rares que les Auteurs classiques parce que le Goût de la Nation ne s’est pas, encore, porté vers cette branche primordiale des Sciences Abstraites. Cependant l’exemple de quelques personnes distinguées & l’utilité qui en résulterait ne tarderont pas à lui donner cette impulsion—J’ai eu soin de noter les ouvrages que je n’ai pu vous procurer, afin que s’ils me tombent entre les mains, Je puisse vous en prévenir.
            Agréez, Je vous prie, avec votre bonté ordinaire les vœux que je fais pour votre prospérité & les assurances du profond respect avec lequel Je suis votre très-affectioné Serviteur.N. G. Dufief
          
          
            His Excellency Thomas Jefferson Bot of N G Dufief
            
              
                1 Titus Livius
                $5.00
              
              
                Tacitus 4 vols. at 2 per vol
                8.00
              
              
                
                13.00
              
            
            
            
            
            
            
            
          
         
          Editors’ Translation
          
            
              Sir, Philadelphia 4 January. 1813
              Yesterday I had the honor of sending you by post a Titi Livii, a rare and sought-after Elzevir edition—If this little jewel does not please you as much as another edition would, send it back to me, and I will do what it takes to find you a copy of the one that you wish for or any other that would meet with your full approval. I will send in tomorrow’s mail two volumes of Tacitus, the Deux-Ponts edition, which is regarded as one of the most correct—The other 2 volumes will be shipped at the beginning of next week, so as to obey your instructions not to overload the mail
              Books on mathematics are, indeed, rarer than those of classical authors because the nation has not yet developed a taste for this primordial branch of the abstract sciences. However, the example of a few distinguished persons and the usefulness that would result from it will not be long in increasing its popularity. I took careful note of the works I have been unable to get for you, so that if they come into my hands, I will be able to tell you.
              
              Please accept with your usual kindness my wishes for your prosperity and the assurances of the profound respect with which I am your very affectionate servant.N. G. Dufief
            
            
              His Excellency Thomas Jefferson Bot of N G Dufief
              
                
                  1 Titus Livius
                  $5.00
                
                
                  Tacitus 4 vols. at 2 per vol
                  8.00
                
                
                  
                  13.00
                
              
              
              
              
              
              
              
            
          
        